FRANK, Judge.
We affirm the appellant’s convictions in all respects. The trial court, however, apparently departed from the guidelines recommended range without stating written or oral reasons. The scoresheet recommendation was five and a half to seven years in prison for the offenses of armed robbery with a deadly weapon and aggravated battery, yet the court sentenced the defendant to nine years.
Accordingly, we remand for resentencing within the guidelines.
RYDER, A.C.J., and LEHAN, J., concur.